DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.
 
Status of Claims
This office action is responsive to the amendment filed 11 August 2022. As directed by the amendment claims 1 and 22 have been amended, claim 23 has been added, and claims 5 and 11 have been cancelled. Thus, claims 1-4, 6-10 and 12-23 are presently pending in this application and claims 12-20 are withdrawn from further consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mitchell Hadley on 23 August 2022.
The application has been amended as follows: 
1. (Currently Amended) A sleep-aid device, comprising: 
a strap configured to be positioned around a pillow; 
at least one sensor positioned on or within the strap, the at least one sensor configured to receive detected physical signs of one or more of movement data, heart rate, and respiration rate from a subject; and 
a device configured to be secured to the pillow by the strap, the device comprising: 
a speaker; and 
a processor electronically connected to the speaker and the at least one sensor, the processor having software code configured to: 
cause the speaker to play one or more user-selected audio files, 
detect, based on the detected physical signs received from the at least one sensor, a sleep state of the subject, and 
upon determination that the sleep state of the subject indicates that the subject is in a deep sleep state: 
cause the speaker to stop playing the one or more user-selected audio files, and 
cause the speaker to generate a constant monaural tone from the speaker, wherein the constant monaural tone has a frequency of less than 1 Hz, wherein the speaker plays the monaural tone while the subject remains in the deep sleep state 

Claims 12-20 are cancelled.
Reasons for Allowance
Claims 1-4, 6-10 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a sleep-aid device comprising a processor electronically connected to a speaker and at least one sensor, the processor having software code configured to cause the speaker to play one or more user-selected audio files, detect a sleep state of the subject, and upon determination that the sleep state of the subject indicates that the subject is in a deep sleep state: cause the speaker to stop playing the one or more user-selected audio files, and cause the speaker to generate a constant monaural tone from the speaker, wherein the constant monaural tone has a frequency of less than 1 Hz, wherein the speaker plays the monaural tone while the subject remains in the deep sleep state and for at most 30 minutes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/
Primary Examiner, Art Unit 3791